Schmidt, J.
(dissenting). There was sufficient evidence upon which the jury had the right to determine that the appellants were joint tort-feasors and that their wrongful conduct had caused the respondent to be deprived of commissions in the amount found by the jury. This conclusion is all the more justified when it is considered that, after a jury’s verdict, the *422record must be viewed in the light most favorable to the prevailing party. (Keviczky v. Lorber, 290 N. Y. 297, 300; Shell Oil Co. v. State Tire & Oil Co., 126 F. 2d 971, 972.)
Wenzel and Murphy, JJ., concur with Nolan, P. J.; Beldook, J., dissents and votes to affirm, with opinion; Schmidt, J., dissents and votes to affirm, with memorandum.
Judgment reversed, on the law and the facts, with costs, and complaint dismissed. Findings of fact implicit in the verdict and contrary to the opinion are reversed.